                       Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 1 of 29


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming
                       505 Montgomery Street, Suite 2000                dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                          asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   NOTICE REGARDING JUST-
               21                   v.                              RELEASED OFFICE OF INSPECTOR
                                                                    GENERAL REPORT; REQUEST FOR
               22      WILBUR L. ROSS, JR., et al.,                 CLARIFICATION REGARDING
                                                                    SUPPLEMENTAL BRIEFING
               23                                     Defendants.
                                                                    Date:    TBD
               24                                                   Time:    TBD
               25                                                   Place:   Courtroom 8
                                                                    Judge:   Hon. Lucy H. Koh
               26

               27

               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                    NOTICE REGARDING OIG REPORT; REQUEST FOR
 SAN FRANCISCO
                                                                     CLARIFICATION RE: SUPPLEMENTAL BRIEFING
                       Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 2 of 29


                   1          A few hours ago, the Office of Inspector General for the U.S. Department of Commerce

                   2   publicly released the attached report, titled The Acceleration of the Census Schedule Increases

                   3   the Risks to a Complete and Accurate 2020 Census. In that report, dated September 18, 2020

                   4   and first provided to the Department of Commerce on or about that date, the Inspector General

                   5   came to two primary conclusions: (1) “[t]he decision to accelerate the Census schedule was not

                   6   made by the Census Bureau,” and (2) “[t]he accelerated schedule increases the risks to obtaining

                   7   a complete and accurate 2020 Census.” The report is attached to this filing as Attachment A, and

                   8   is also available at https://www.oig.doc.gov/OIGPublications/OIG-20-050-M.pdf. Given the

                   9   significance of the OIG’s earlier request for materials, the circumstances of Defendants’

               10      compelled production of the OIG Documents as a portion of the AR in this case, and tomorrow’s

               11      scheduled hearing on Plaintiffs’ motion for a stay and preliminary injunction, Plaintiffs wanted

               12      to flag this report for the Court as soon as possible.

               13             In light of the OIG Report, and Plaintiffs’ ongoing review of Defendants’ AR materials

               14      previously withheld on the basis of privilege, Plaintiffs also request a clarification of the optional

               15      supplemental briefing schedule ordered in this case. In its Order of September 20, 2020

               16      (Dkt. 183), the Court permitted the parties to file an optional 5-page brief by September 21,

               17      2020, at 8 p.m. Pacific Time, as well as an optional 10-page brief by September 22, at 9 a.m.

               18      Pacific Time. To streamline Plaintiffs’ response, and to consolidate the information received in

               19      the last 24 hours (including the OIG Report), Plaintiffs respectfully request an opportunity to

               20      consolidate these two briefs into a single 15-page brief, to be filed tomorrow by 9 a.m. Pacific

               21      Time. Plaintiffs intend for this brief to largely focus on organizing and citing the evidentiary

               22      materials before the Court, rather than devoting much time to argument and prose, and believe

               23      that a single 15-page brief will minimize redundancy and allow the most fulsome categorization

               24      of AR materials for the Court. Of course, if the Court finds two briefs preferable, Plaintiffs will

               25      provide such briefs pursuant to the original schedule set forth above.

               26

               27

               28
                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                       1        NOTICE REGARDING OIG REPORT; REQUEST FOR
 SAN FRANCISCO
                                                                                 CLARIFICATION RE: SUPPLEMENTAL BRIEFING
                       Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 3 of 29


                   1   Dated: September 21, 2020              LATHAM & WATKINS LLP

                   2                                          By: /s/ Sadik Huseny
                                                                 Sadik Huseny
                   3
                                                              Steven M. Bauer (Bar No. 135067)
                   4                                          steven.bauer@lw.com
                                                              Sadik Huseny (Bar No. 224659)
                   5                                          sadik.huseny@lw.com
                                                              Amit Makker (Bar No. 280747)
                   6                                          amit.makker@lw.com
                                                              Shannon D. Lankenau (Bar. No. 294263)
                   7                                          shannon.lankenau@lw.com
                                                              LATHAM & WATKINS LLP
                   8                                          505 Montgomery Street, Suite 2000
                                                              San Francisco, CA 94111
                   9                                          Telephone: 415.391.0600
                                                              Facsimile: 415.395.8095
               10
                                                              Richard P. Bress (admitted pro hac vice)
               11                                             rick.bress@lw.com
                                                              Melissa Arbus Sherry (admitted pro hac vice)
               12                                             melissa.sherry@lw.com
                                                              Anne W. Robinson (admitted pro hac vice)
               13                                             anne.robinson@lw.com
                                                              Tyce R. Walters (admitted pro hac vice)
               14                                             tyce.walters@lw.com
                                                              Genevieve P. Hoffman (admitted pro hac vice)
               15                                             genevieve.hoffman@lw.com
                                                              Gemma Donofrio (admitted pro hac vice)
               16                                             gemma.donofrio@lw.com
                                                              LATHAM & WATKINS LLP
               17                                             555 Eleventh Street NW, Suite 1000
                                                              Washington, D.C. 20004
               18                                             Telephone: 202.637.2200
                                                              Facsimile: 202.637.2201
               19
                                                              Attorneys for Plaintiffs National Urban League;
               20                                             League of Women Voters; Black Alliance for
                                                              Just Immigration; Harris County, Texas; King
               21                                             County, Washington; City of San Jose,
                                                              California; Rodney Ellis; Adrian Garcia; and
               22                                             the NAACP
               23
                       Dated: September 21, 2020              By: /s/ Jon M. Greenbaum
               24                                             Kristen Clarke (pro hac vice forthcoming)
                                                              kclarke@lawyerscommittee.org
               25                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               26                                             Ezra D. Rosenberg (admitted pro hac vice)
                                                              erosenberg@lawyerscommittee.org
               27                                             Dorian L. Spence (pro hac vice forthcoming)
                                                              dspence@lawyerscommittee.org
               28                                             Maryum Jordan (pro hac vice forthcoming)

                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          2     NOTICE REGARDING OIG REPORT; REQUEST FOR
 SAN FRANCISCO
                                                                 CLARIFICATION RE: SUPPLEMENTAL BRIEFING
                       Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 4 of 29


                   1                                          mjordan@lawyerscommittee.org
                                                              Ajay Saini (admitted pro hac vice)
                   2                                          asaini@lawyerscommitee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
                   3                                          pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
                   4
                                                              RIGHTS UNDER LAW
                   5                                          1500 K Street NW, Suite 900
                                                              Washington, DC 20005
                   6                                          Telephone: 202.662.8600
                                                              Facsimile: 202.783.0857
                   7
                                                              Attorneys for Plaintiffs National Urban League;
                   8                                          City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
                   9                                          Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               10                                             NAACP; and Navajo Nation
               11
                                                              Wendy R. Weiser (admitted pro hac vice)
               12                                             weiserw@brennan.law.nyu.edu
                                                              Thomas P. Wolf (admitted pro hac vice)
               13                                             wolf@brennan.law.nyu.edu
                                                              Kelly M. Percival (admitted pro hac vice)
               14                                             percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
               15                                             120 Broadway, Suite 1750
                                                              New York, NY 10271
               16                                             Telephone: 646.292.8310
                                                              Facsimile: 212.463.7308
               17

               18                                             Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
               19                                             Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
               20                                             Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
               21
                                                              Mark Rosenbaum (Bar No. 59940)
               22                                             mrosenbaum@publiccounsel.org
                                                              PUBLIC COUNSEL
               23                                             610 South Ardmore Avenue
               24                                             Los Angeles, California 90005
                                                              Telephone: 213.385.2977
               25                                             Facsimile: 213.385.9089

               26                                             Attorneys for Plaintiff City of San Jose

               27

               28

                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          3     NOTICE REGARDING OIG REPORT; REQUEST FOR
 SAN FRANCISCO
                                                                 CLARIFICATION RE: SUPPLEMENTAL BRIEFING
                       Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 5 of 29


                   1                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   2                                          Jason Searle (pro hac vice forthcoming)
                                                              jasearle@nndoj.org
                   3                                          NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
                   4
                                                              P.O. Box 2010
                   5                                          Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
                   6
                                                              Attorneys for Navajo Nation
                   7
                       Dated: September 21, 2020              By: /s/ Danielle Goldstein
                   8                                          Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
                   9                                          Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               10                                             Danielle Goldstein (Bar No. 257486)
               11                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               12                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               13                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               14                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               15                                             Facsimile: 213.978.8312
               16                                             Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: September 21, 2020              By: /s/ Michael Mutalipassi
               18                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               19                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               20                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               21                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               22                                             Facsimile: 831.758.7257
               23                                             Attorneys for Plaintiff City of Salinas
               24

               25

               26

               27

               28

                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          4     NOTICE REGARDING OIG REPORT; REQUEST FOR
 SAN FRANCISCO
                                                                 CLARIFICATION RE: SUPPLEMENTAL BRIEFING
                       Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 6 of 29


                   1
                       Dated: September 21, 2020              By: /s/ Rafey S. Balabanian
                   2                                          Rafey S. Balabanian (Bar No. 315962)
                                                              rbalabanian@edelson.com
                   3                                          Lily E. Hough (Bar No. 315277)
                                                              lhough@edelson.com
                   4
                                                              EDELSON P.C.
                   5                                          123 Townsend Street, Suite 100
                                                              San Francisco, CA 94107
                   6                                          Telephone: 415.212.9300
                                                              Facsimile: 415.373.9435
                   7
                                                              Rebecca Hirsch (admitted pro hac vice)
                   8                                          rebecca.hirsch2@cityofchicago.org
                                                              CORPORATION COUNSEL FOR THE
                   9                                          CITY OF CHICAGO
                                                              Mark A. Flessner
               10                                             Stephen J. Kane
               11                                             121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
               12                                             Telephone: (312) 744-8143
                                                              Facsimile: (312) 744-5185
               13
                                                              Attorneys for Plaintiff City of Chicago
               14
                       Dated: September 21, 2020              By: /s/ Donald R. Pongrace
               15                                             Donald R. Pongrace (admitted pro hac vice)
                                                              dpongrace@akingump.com
               16                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               17                                             2001 K St., N.W.
               18                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               19                                             Facsimile: 202-887-4288

               20                                             Dario J. Frommer (Bar No. 161248)
                                                              dfrommer@akingump.com
               21                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               22                                             1999 Avenue of the Stars, Suite 600
                                                              Los Angeles, CA 90067-6022
               23                                             Phone: 213.254.1270
                                                              Fax: 310.229.1001
               24
                                                              Attorneys for Plaintiff Gila River Indian
               25
                                                              Community
               26

               27

               28

                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          5     NOTICE REGARDING OIG REPORT; REQUEST FOR
 SAN FRANCISCO
                                                                 CLARIFICATION RE: SUPPLEMENTAL BRIEFING
                        Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 7 of 29


                   1
                       Dated: September 21, 2020                         By: /s/ David I. Holtzman
                   2                                                     David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
                   3                                                     HOLLAND & KNIGHT LLP
                                                                         Daniel P. Kappes
                   4
                                                                         Jacqueline N. Harvey
                   5                                                     50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
                   6                                                     Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
                   7
                                                                         Attorneys for Plaintiff County of Los Angeles
                   8

                   9
                                                               ATTESTATION
               10
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               11

               12      document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred

               13      in this filing.

               14
                       Dated: September 21, 2020                         LATHAM & WATKINS LLP
               15
                                                                         By: /s/ Sadik Huseny
               16
                                                                             Sadik Huseny
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                           CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     6     NOTICE REGARDING OIG REPORT; REQUEST FOR
 SAN FRANCISCO
                                                                            CLARIFICATION RE: SUPPLEMENTAL BRIEFING
Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 8 of 29




         Attachment A
Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 9 of 29




          The Acceleration of the
     Census Schedule Increases the
          Risks to a Complete and
            Accurate 2020 Census
                      FINAL MANAGEMENT ALERT NO. OIG-20-050-M
                                                       SEPTEMBER 18, 2020




                                            U.S. Department of Commerce
                                                 Office of Inspector General
        Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 10 of 29




September 18, 2020

INFORMATION MEMORANDUM FOR SECRETARY ROSS



FROM:               Peggy E. Gustafson
                    Inspector General

SUBJECT:            The Acceleration of the Census Schedule Increases the Risks to
                    a Complete and Accurate 2020 Census
                    Final Management Alert No. OIG-20-050-M

On August 3, 2020, the U.S. Census Bureau (the Bureau) issued a press release
announcing a decision “to accelerate” the 2020 Census. 1 Following the announced
schedule acceleration, our office received several Congressional inquiries
expressing concern about the expedited schedule. News articles also highlighted
these changes, as did former Directors of the U.S. Census Bureau in a joint
statement.

In response, beginning on August 12, 2020, we issued requests for information and
notices of interviews. This is our management alert on these pressing and emerging
issues that we continue to monitor.

In our review of the circumstances surrounding the accelerated 2020 Census
schedule, we found the following:
    I. The decision to accelerate the Census schedule was not made by the Census
       Bureau.
    II. The accelerated schedule increases the risks to obtaining a complete and
        accurate 2020 Census.

We are providing a copy of the report for your review. The final report will be
publicly posted on OIG’s website on Monday, September 21, 2020.



1
 U.S. Department of Commerce, U.S. Census Bureau, August 3, 2020. Statement from U.S.
Census Bureau Director Steven Dillingham: Delivering a Complete and Accurate 2020 Census
Count, Release Number CB20-RTQ.23. Suitland, MD: DOC Census.
      Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 11 of 29




If you have any questions concerning this report, please contact me at
(202) 482-4661.

Attachment

cc: Karen Dunn Kelley, Deputy Secretary of Commerce
    Dr. Steven Dillingham, Director, U.S. Census Bureau




                                         2
           Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 12 of 29

  U.S. DEPARTMENT OF COMMERCE                                                                                         OFFICE OF INSPECTOR GENERAL



Contents
Introduction........................................................................................................................ 1
Background......................................................................................................................... 2
     I.    The Office of Inspector General .....................................................................................................2
     II. Overview of the 2020 Census .........................................................................................................2
Findings and Conclusion ................................................................................................... 5
     I.    The Decision to Accelerate the Census Schedule Was Not Made by the
           Census Bureau..................................................................................................................................... 5
           A. The Bureau extended the Census schedule in April 2020 to account for the
              COVID-19 pandemic .................................................................................................................................. 5
           B. It was not the Bureau’s decision to accelerate the 2020 Census schedule ................................. 6
     II. The Accelerated Schedule Increases the Risks to Obtaining a Complete and
         Accurate 2020 Census .......................................................................................................................8
           A. The accelerated timeline for data collection increases risk that the Bureau may not
              collect sufficient data for an accurate and complete count ............................................................. 8
           B. The streamlined data processing under the accelerated plan poses a myriad of risks
              to accuracy and completeness.............................................................................................................. 10
     III. Conclusion ......................................................................................................................................... 11
Appendix A: Related Congressional Correspondence ................................................ 12




                                                                                                     Cover: Herbert C. Hoover Building main entrance at
                                                                                                14th Street Northwest in Washington, DC. Completed in
                                                                                                 1932, the building is named after the former Secretary
                                                                                                  of Commerce and 31st President of the United States.




                                                                                                       FINAL MANAGEMENT ALERT NO. OIG-20-050-M
         Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 13 of 29

    U.S. DEPARTMENT OF COMMERCE                                                      OFFICE OF INSPECTOR GENERAL



Introduction
The U.S. Census Bureau (the Bureau) spent more than a decade planning how it would count
the U.S. population in the 2020 Census. In early August 2020, those plans were significantly
condensed in a matter of days, despite serious operational interruptions from the coronavirus
disease 2019 (COVID-19) pandemic and warnings from senior Bureau personnel that an
accelerated schedule would exacerbate risks. Ultimately, the decision to accelerate the Census
schedule was not made by the Bureau.

Following the August 3, 2020, announced schedule acceleration, 1 our office received several
Congressional inquiries expressing concern about the expedited schedule. 2 Specifically, we
were asked “to closely monitor and assess the implications of operational ‘streamlining’ and
changes to the [original post-COVID-19] operational plan for data quality and accuracy.” 3 Our
office was also asked to “examine the Bureau's efforts to uphold the highest standards for data
quality and analyze whether a compressed schedule interferes with the Bureau's ability to
ensure data quality.” 4

Numerous news outlets also highlighted the changes and threats to accuracy from the
accelerated schedule. Further, four former Directors of the U.S. Census Bureau issued a joint
statement expressing concern over the announced accelerated plan and stating that an end
result will be the under-representation of certain populations. 5

In response, we issued requests for information and notices of interviews beginning on August
12, 2020. This is our management alert on these pressing and emerging issues that we continue
to monitor.




1
  U.S. Department of Commerce, U.S. Census Bureau, August 3, 2020. Statement from U.S. Census Bureau Director
Steven Dillingham: Delivering a Complete and Accurate 2020 Census Count, Release Number CB20-RTQ.23. Suitland,
MD: DOC Census. Available online at https://2020census.gov/en/news-events/press-releases/delivering-complete-
accurate-count.html (accessed September 15, 2020).
2
  Attached as appendix A.
3
  Vice Chair Jeanne Shaheen to Peggy E. Gustafson, August 10, 2020. Letter from the Vice Chair of the Senate
Subcommittee on Commerce, Justice, Science and Related Agencies to the Inspector General of the U.S. Department of
Commerce, p. 2. See appendix A for the complete letter.
4
  Chairman José E. Serrano to Peggy E. Gustafson, August 21, 2020. Letter from the Chairman of the House
Subcommittee on Commerce, Justice, Science, and Related Agencies to the Inspector General of the U.S. Department of
Commerce, p. 2. See appendix A for the complete letter.
5
  Vincent Barabba, Kenneth Prewitt, Robert Groves, and John Thompson, August 4, 2020. Statement by Former U.S.
Census Bureau Directors, August 4, 2020, On the Importance of Extending the 2020 Census Statutory Deadlines to Achieve
A Fair and Accurate Enumeration of the United States. Available online at
https://www.documentcloud.org/documents/7013550-Aug-4-2020-Statement-By-Former-U-S-Census-Bureau.html
(accessed September 15, 2020).


FINAL MANAGEMENT ALERT NO. OIG-20-050-M                                                                              1
         Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 14 of 29

    U.S. DEPARTMENT OF COMMERCE                                                       OFFICE OF INSPECTOR GENERAL



Background
I. The Office of Inspector General
     The Office of Inspector General (OIG) is an independent and objective unit which provides
     oversight of the programs and operations of the U.S. Department of Commerce
     (Department), including those of the Bureau. 6 OIG is statutorily entitled to timely access to
     all records of the Department, 7 and Department employees are obligated to cooperate with
     OIG. 8 For this management alert, which is part of our ongoing work on the 2020 Census,
     we reviewed documents from both the Department and the Bureau. We also interviewed
     senior career Bureau officials working on the 2020 Census, as well as the Director of the
     Bureau, Dr. Steven Dillingham. We prepared this management alert in alignment with OIG’s
     quality control standards and the Council of the Inspectors General on Integrity and
     Efficiency’s Quality Standards for Federal Offices of Inspector General, 9 which require that we
     conduct our work with integrity, objectivity, and independence.

II. Overview of the 2020 Census
     The decennial census is mandated by the Constitution of the United States. The
     Constitution requires the “actual Enumeration” of the “whole number of persons” every 10
     years, to provide a basis to apportion representatives in the U.S. House of Representatives
     among the states. 10 Not only does the decennial census fulfill this critical constitutional role,
     but census data is used for redistricting Congressional districts, state legislative districts, and
     school districts. 11 Census data is also used to enforce voting rights and civil rights
     legislation. 12 Furthermore, the data shapes communities across the country for the next 10
     years because the data is key to the appropriation of hundreds of billions of dollars in
     federal funds every year to local communities, as well as to the decision-making of local
     governments, businesses, and non-profits who need accurate data to carry out their
     activities. 13




6
  Inspector General Act of 1978, as amended (IG Act), 5 U.S.C. App. § 2.
7
  IG Act, § 6(a)(1)(A).
8
  DOC Office of the Secretary, April 26, 2013. Inspector General, DOO 10-13. Washington, DC: DOC OS, § 4.01.
9
  Council of the Inspectors General on Integrity and Efficiency, August 2012. Quality Standards for Federal Offices of
Inspector General. Washington, DC: CIGIE.
10
   U.S. Const. art 1, § 2 & amend. XIV, § 2.
11
   DOC Census Bureau, December 2018. 2020 Census Operational Plan: A New Design for the 21st Century, Version
4.0. Suitland, MD: DOC Census, p. 5. Available online at https://www2.census.gov/programs-
surveys/decennial/2020/program-management/planning-docs/2020-oper-plan4.pdf (accessed September 15, 2020).
12
   Id. at 5
13
   Census Bureau. Importance of the Data [online]. https://2020census.gov/en/census-data.html (accessed September
15, 2020); 2020 Census Operational Plan, p. 5.


2                                                                          FINAL MANAGEMENT ALERT NO. OIG-20-050-M
         Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 15 of 29

     U.S. DEPARTMENT OF COMMERCE                                                  OFFICE OF INSPECTOR GENERAL

      Congress set by statute the deadline of December 31, 2020, for the 2020 Census tabulation
      of total population by states, as required for the apportionment of House representatives. 14

      To fulfill these duties, Congress delegated responsibility to conduct the decennial census to
      the Secretary of Commerce (Secretary), who ultimately oversees the Bureau. 15 The Bureau
      is headed by a Director, who is appointed by the President with the advice and consent of
      the U.S. Senate. 16 The Bureau’s 2020 Census Operational Plan was developed over more than
      a decade, with the stated goal “to count everyone once, only once, and in the right place.” 17

      The 2020 Census is conducted in two phases. The first phase is data collection—how the
      Bureau counts persons and acquires characteristic information about those persons. An
      example of data collection is self-response, during which people respond to the 2020
      Census online, by phone, or by mail. 18 An additional component of data collection is
      nonresponse followup (NRFU), where Bureau representatives visit households that have
      not already responded to the 2020 Census. 19 The second phase is data processing—how the
      Bureau takes the data it collected and converts it into accurate and usable information. This
      phase is sometimes referred to as “post-processing” 20 and must occur after data collection
      ends. As one senior Bureau official stated, if the data is not collected, “there’s nothing to
      process.” A few examples of data processing include
             resolving duplicate data,
             repairing missing or conflicting data,
             applying data codes to write-in responses to facilitate data tabulation,
             identifying and resolving potential fraudulent returns,
             identifying the return of record for housing units with multiple returns, 21
             ensuring all addresses are reflected in the correct geography, and
             using subject matter reviews to identify errors.

      One senior official described the processing stage as “vitally important to the census” and
      used the following illustration: “the census is a bit like sausage making. A lot of bits and
      pieces go into it, and they’ve got to be sorted and cleaned and fixed. … [T]hat’s the part of



14
   See 13 U.S.C. § 141(b).
15
   13 U.S.C. §§ 2, 4, & 141(a).
16
   Id. § 21(a)(1).
17
   2020 Census Operational Plan, sec. 2.1, p. 5.
18
   Id. at 208.
19
   Census Bureau. Nonresponse Followup Completion Rates [online]. https://2020census.gov/en/response-rates/nrfu-
completion.html#:~:text=SHARE%3A,by%20returning%20their%20completed%20questionnaire (accessed
September 15, 2020).
20
   2020 Census Operational Plan, p. 12.
21
   Id. at 132.


FINAL MANAGEMENT ALERT NO. OIG-20-050-M                                                                            3
        Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 16 of 29

    U.S. DEPARTMENT OF COMMERCE                                       OFFICE OF INSPECTOR GENERAL

     the census that … people don’t see.” In sum, to produce a quality 2020 Census, both the
     data collection and data processing components are critical.




4                                                            FINAL MANAGEMENT ALERT NO. OIG-20-050-M
         Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 17 of 29

     U.S. DEPARTMENT OF COMMERCE                                                 OFFICE OF INSPECTOR GENERAL



Findings and Conclusion
I. The Decision to Accelerate the Census Schedule Was Not Made by the
   Census Bureau
      On August 3, 2020, the Bureau issued a press release announcing the decision “to
      accelerate” the 2020 Census. 22 The schedule change was not the Bureau’s decision, nor was
      it the first time the 2020 Census schedule had been changed. Senior officials at the Bureau,
      including the Director, did not know who ultimately made the decision to accelerate the
      Census schedule. As a consequence, this management alert does not identify the decision
      maker. Some Bureau officials speculated the decision came from the Department, while
      others thought the decision likely came from the White House. However, Bureau officials
      confirmed that the decision was not the Bureau’s.

      A. The Bureau extended the Census schedule in April 2020 to account for the COVID-19
         pandemic

         In response to the COVID-19 pandemic, the Bureau temporarily suspended certain
         2020 Census operations in March 2020. Then, on April 13, 2020, the Department and
         the Bureau issued a joint statement adjusting the 2020 Census operations. 23 The
         statement said in part:
                 In order to ensure the completeness and accuracy of the 2020 Census, the
                 Census Bureau is seeking statutory relief from Congress of 120 additional
                 calendar days to deliver final apportionment counts.
                 Under this plan, the Census Bureau would extend the window for field data
                 collection and self-response to October 31, 2020, which will allow for
                 apportionment counts to be delivered to the President by April 30, 2021,
                 and redistricting data to be delivered to the states no later than July 31,
                 2021. 24

         The language in the statement appeared to condition the extension of the data
         collection phase to October 31, 2020, on obtaining a statutory extension to the
         apportionment deadline. It noted that the Bureau “would extend the window” for data
         collection while seeking a 120-day statutory extension to deliver final apportionment
         counts.

         Multiple Bureau officials confirmed that the feasibility of extending the data collection
         phase to October 31, 2020, was dependent on receiving statutory relief from the
         apportionment deadline. This is because the data collection and data processing phases

22
   Release Number CB20-RTQ.23 (August 3, 2020, Census Bureau press release).
23
   DOC Census Bureau, April 13, 2020. U.S. Department of Commerce Secretary Wilbur Ross and U.S. Census Bureau
Director Steven Dillingham Statement on 2020 Census Operational Adjustments Due to COVID-19, Release Number
CB20-RTQ.16. Suitland, MD: DOC Census. Available online at https://www.census.gov/newsroom/press-
releases/2020/statement-covid-19-2020.html (accessed September 15, 2020).
24
   Id.


FINAL MANAGEMENT ALERT NO. OIG-20-050-M                                                                          5
          Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 18 of 29

     U.S. DEPARTMENT OF COMMERCE                                                   OFFICE OF INSPECTOR GENERAL

         of the 2020 Census are sequential. As previously described in the Background section
         of this management alert, data collection must end before the data can be processed.
         And the time allotted for data processing cannot be truncated beyond a certain point. If
         the data collection phase were to extend to October 31, 2020, the time needed for the
         subsequent data processing phase would extend beyond the December 31, 2020,
         apportionment deadline, thus requiring an extension of the statutory deadline.

         After the April 13, 2020, press release, Bureau officials planned to conduct data
         collection through October 31, 2020. They did so under the belief that a statutory
         extension to the apportionment date would be forthcoming because there was no
         resistance to the extension. One senior Bureau official stated, “we got feedback that
         both sides of both houses of [C]ongress were supportive.” Bureau personnel also
         believed that the Department, and specifically the Secretary, were supportive of this
         approach. In fact, before the April 13 extension, the Bureau planned to request a 90-day
         extension, but the Secretary said they should ask for a 120-day extension to account for
         possible unknowns, like natural disasters.

         The announced October 31, 2020, deadline for data collection shifted the Bureau’s
         planned duration for field data collection activities to account for the COVID-19
         shutdown. This shift would allow the Bureau to follow the planned operations it had
         spent a decade developing.

      B. It was not the Bureau’s decision to accelerate the 2020 Census schedule

         From the publicized schedule extension in April through mid-July of 2020, Bureau
         officials continued to believe that a statutory extension to the apportionment deadline
         was forthcoming. Indeed, both the House of Representatives and Senate introduced
         legislation that would extend the apportionment deadline for the 2020 Census, 25 though
         only the House of Representatives passed a bill extending this deadline. 26

         By mid-July 2020, several events occurred that led Bureau officials to believe that
         executive and legislative branch support for a statutory extension may be in doubt. First,
         the Department began asking Bureau personnel questions about speeding up field
         operations, although it was not clear to the Bureau if the Department was motivated by
         accelerating the 2020 Census schedule to satisfy current statutory deadlines or simply
         completing necessary fieldwork before any further COVID-19 interruptions. Several
         Bureau officials felt this pressure from the Department. Second, the Bureau did not see
         continued movement in Congress to extend the statutory deadline. Third, the Office of
         Management and Budget (OMB) informed the Bureau that OMB was requesting
         supplemental appropriations from Congress for the Bureau, in part to “maintain timely
         delivery.” The OMB request did not address the schedule extension issue, and OMB’s
         motivation was unclear to Bureau officials. Fourth, the President issued “Memorandum
         on Excluding Illegal Aliens From the Apportionment Base Following the 2020 Census”

25
   See, e.g., Fair and Accurate Census Act, H.R. 7034, 116th Cong., § 2; Fair and Accurate Census Act, H.R. 7974,
116th Cong., § 2; Fair and Accurate Census Act, S. 4048, 116th Cong., § 2.
26
   See The Heroes Act, H.R. 6800, 116th Cong., § 70201.


6                                                                        FINAL MANAGEMENT ALERT NO. OIG-20-050-M
         Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 19 of 29

     U.S. DEPARTMENT OF COMMERCE                                                OFFICE OF INSPECTOR GENERAL

         on July 21, 2020. 27 This Presidential Memorandum set forth the Administration’s policy
         to exclude “illegal aliens” from the 2020 Census calculations that allocate Congressional
         representatives, and directed the Secretary to take all actions that would allow the
         President to carry out this policy. 28 As one senior Bureau official told our office, “I think
         that the Presidential Memorandum had to have played some role in -- in changing …
         what I would say the [A]dministration’s policy is … on the deadline.” Another official
         shared that perspective.

         Despite these events in mid-July 2020, the Bureau was not told by Department
         personnel or external stakeholders that the statutory extension was no longer
         supported. Nor did the Bureau have an operational plan to meet the December 31,
         2020, statutory deadline. According to a senior Bureau official, “[W]e had no plan for …
         accelerating the schedule at that time.” As of mid-July 2020, the Bureau still viewed the
         statutory extension as necessary in order to conduct the 2020 Census completely and
         accurately. This view is consistent with previous public statements made by senior
         Bureau officials that the Bureau would no longer be able to meet the December 31,
         2020, statutory deadline. 29

         Then, in the late afternoon of Wednesday, July 29, 2020, a senior Department official
         told the Bureau to put together options for meeting the apportionment deadline of
         December 31, 2020, and brief the Secretary on those options on Monday morning,
         August 3, 2020. Our office heard testimony and reviewed documents demonstrating
         that the Bureau worked tirelessly over the weekend to analyze its options and devise a
         plan for meeting the December 31, 2020, apportionment deadline. The Bureau
         determined that to complete both the data collection and data processing phases by the
         statutory deadline, it must end field data collection by September 30 instead of October
         31, 2020. According to one senior Bureau official:
                 [I]f you can’t complete the data collection – the input to the census until the
                 end of October, you can’t deliver those apportionment counts by the
                 legislative requirement of December 31st. You – you can’t do it. There’s
                 not enough time in … November and December to put out a quality
                 product with all of the backend processing that has to happen.

         The Bureau’s analysis, termed the “replan,” removed some scheduled operations
         altogether and streamlined others, creating risks to a complete and accurate count as
         described below. The Bureau briefed the replan to the Secretary on August 3, 2020, as


27
   White House, July 21, 2020. Memorandum on Excluding Illegal Aliens From the Apportionment Base Following the
2020 Census. Washington, DC: White House. Available online at https://www.whitehouse.gov/presidential-
actions/memorandum-excluding-illegal-aliens-apportionment-base-following-2020-census/ (accessed September 15,
2020).
28
   Id. at §§ 2–3.
29
   (1) National Congress of American Indians, May 26, 2020. 2020 Census Webinar: Census Bureau Roundtable
Discussion [online]. https://www.youtube.com/watch?v=F6IyJMtDDgY (accessed September 17, 2020); and
(2) U.S. Census Bureau, July 8, 2020. Operational Press Briefing – 2020 Census Update. Available online at
https://www.census.gov/content/dam/Census/newsroom/press-kits/2020/news-briefing-program-transcript-july8.pdf
(accessed September 17, 2020).


FINAL MANAGEMENT ALERT NO. OIG-20-050-M                                                                       7
          Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 20 of 29

     U.S. DEPARTMENT OF COMMERCE                                               OFFICE OF INSPECTOR GENERAL

          requested. It was the impression of a senior Bureau official that if the plan was feasible,
          it would be adopted. According to Bureau officials at the meeting, the Secretary reacted
          favorably to the replan and gave the impression that it should be executed. Later that
          day, the Bureau issued the press release announcing the acceleration of the 2020
          Census schedule. 30

          The decision to accelerate the 2020 Census schedule was not made by the Bureau.
          Senior career officials at the Bureau perceived that this decision resulted from the
          Administration no longer supporting the schedule
          extension, but ultimately they lacked visibility into this    A statutory extension
          decision process. Bureau leaders continued to believe         would permit the Bureau
          that the statutory extension was preferable, and would        to adhere, as closely as
          give the Bureau the best chance to create a high-quality,     practicable, to the 2020
          usable census. A statutory extension would permit the
          Bureau to adhere, as closely as practicable, to the 2020      Census plan it developed
          Census plan it developed over a decade instead of the         over a decade instead of
          replan it developed over a weekend. However, a senior         the replan it developed
          official acknowledged, “we at the Census Bureau …             over a weekend.
          were bound by the statute … in developing and
          executing the best possible plan to deliver the results according to the schedule set up
          by the [C]ongress.”

II. The Accelerated Schedule Increases the Risks to Obtaining a Complete and
    Accurate 2020 Census
      Based on our review of Bureau and Department documents, as well as interviews with
      senior Bureau officials, we found that the accelerated schedule increases the risks to the
      accuracy of the 2020 Census. This was the consensus view of the senior Bureau officials we
      interviewed. The accelerated replan increases risks to both phases of the 2020 Census—i.e.,
      data collection and data processing.

      A. The accelerated timeline for data collection increases risk that the Bureau may not collect
         sufficient data for an accurate and complete count

          Under the accelerated replan, the time set aside for NRFU went from approximately 80
          days to approximately 56 days. 31 Other changes to data collection included reducing
          certain contact attempts from six to one, such as contact attempts to housing units with
          conflicting information.

          We found that senior Bureau officials believed that the largest risk to data collection
          posed by the accelerated plan was the decreased time to recover from possible external
          contingencies affecting local areas or regions. As one senior official put it, there is no
          “time to spare in the operations anymore.” This risk exists despite efforts to mitigate

30
  Release Number CB20-RTQ.23 (August 3, 2020, Census Bureau press release).
31
  These numbers are approximate because some NRFU operations were started earlier under the accelerated
replan. It should also be noted that the self-response option stays open until the end of data collection.


8                                                                     FINAL MANAGEMENT ALERT NO. OIG-20-050-M
         Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 21 of 29

     U.S. DEPARTMENT OF COMMERCE                                                 OFFICE OF INSPECTOR GENERAL

         the condensed schedule, such as awards to enumerators for increased productivity and
         maximizing the in-use time for devices in the field. 32 One of the biggest threats
         mentioned was weather—including hurricanes—and the possibility of shutdowns from
         COVID-19. As one senior official stated, “One of the big concerns right now obviously
         is whether we can get out of the field by September 30th because, you know, we don’t
         usually do field work for the census during hurricane season. And … you do that for a
         reason.” The senior official continued that “there’s no time in the schedule to recover
         from a really major storm that affects a large number of … housing units.” Multiple
         officials expressed concern about natural disasters that could prevent the completion of
         data collection by September 30, 2020—i.e., shutdowns in operations or in communities
         due to COVID-19; wildfires out West; or an earthquake.

         The accelerated schedule raises risk besides the potential for natural disasters. As one
         official explained, the Bureau “no longer [has] the
         runway” of time to correct discovered errors through
                                                                      The Bureau “no longer
         re-enumeration, as was necessary in the field portion of
         the 2010 and 2000 Censuses.                                  [has] the runway” of time
                                                                               to correct discovered errors
         Given this accelerated schedule, the Bureau views                     through re-enumeration.
         “resolving” or “completing” at least 99 percent of
                                                                       As described by one senior
         housing units in every state, at the end of data
                                                                       Bureau official
         collection, to be an acceptable level of accuracy and
         completeness. 33 “Resolving” or “completing” a housing
         unit means determining: (1) whether it is in-fact a housing unit; (2) whether it is
         occupied or vacant; and (3) how many people live there and their basic census
         characteristics. The 99 percent resolution rate is based on the resolution rates achieved
         in the fieldwork of the 2010 and 2000 Censuses. Bureau officials expressed confidence
         that the Bureau could reach the 99 percent figure by the end of data collection.




32
   Release Number CB20-RTQ.23 (August 3, 2020, Census Bureau press release).
33
   DOC Census Bureau, August 17, 2020. Review of 2020 Operational Plan Schedule. Suitland, MD: DOC Census,
p. 9. Available online at https://2020census.gov/content/dam/2020census/materials/news/2020-operational-plan-
schedule-review.pdf (accessed September 15, 2020).


FINAL MANAGEMENT ALERT NO. OIG-20-050-M                                                                         9
           Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 22 of 29

     U.S. DEPARTMENT OF COMMERCE                                                 OFFICE OF INSPECTOR GENERAL

           Senior Bureau officials do not know what will occur if the 99 percent target is not met
           by September 30, 2020. If the goal is not reached by that date, a decision must be made
           to either continue data collection to meet 99
           percent completeness in every state (and          Senior Bureau officials do not know
           achieve an acceptable level of accuracy and       what will occur if the 99 percent
           completeness) or cease data collection. There     target is not met by September 30,
           are risks either way. If data collection ends
           before 99 percent completeness is met in
                                                             2020. If the goal is not reached by
           every state, the Bureau will not achieve what     that date, a decision must be made
           it views as an acceptable level of accuracy and   to either continue data collection to
           completeness. But, if data collection extends     meet 99 percent completeness in
           beyond September 30, 2020, that will either       every state (and achieve an
           further condense an already compressed            acceptable level of accuracy and
           schedule for data processing—which carries
           its own risks—or the Bureau will miss the
                                                             completeness) or cease data
           December 31, 2020, statutory deadline.            collection. There are risks either way.
           According to several senior Bureau officials,
           the Bureau will miss the December 31, 2020, deadline if data collection goes beyond
           September 30, 2020.

       B. The streamlined data processing under the accelerated plan poses a myriad of risks to accuracy
          and completeness

           The accelerated replan announced on August 3, 2020, “streamlined” 34 the data
           processing component of the 2020 Census. The Bureau determined that to meet the
           December 31, 2020, deadline, as the Department asked, data processing must begin
           October 1, 2020. That, in turn, shortened the time that the Bureau had to process the
           data from 150 days to 90 days. One official described the accelerated processing this
           way: the Bureau now has “a plan in place that would enable us to get the processing
           done by December 31st. The plan has taken out some operations and streamlined
           others. It has an element of increased risk over the plan that we've spent the decade
           designing.” Several senior Bureau officials thought the streamlined data processing
           portion of the replan posed the greatest risk to the 2020 Census, with one official
           calling it the Bureau’s “biggest concern” and “the most vulnerable to risk.” One official
           represented that it was the consensus view of the Bureau’s career staff that the
           accelerated processing schedule will negatively impact the accuracy of the 2020 Census.
           The official continued that “[o]nce you start to cut quality assurance programs … you
           assume that will have a negative impact on accuracy.”

           Senior Bureau officials identified several risks in the data processing phase. One risk is
           that the processing time has been so compressed that if an error is found, and a
           program needs to be started again, the Bureau may not be able to do so and still meet
           the December 31, 2020, statutory deadline. As one official explained, “all these changes
           squeeze out all of the … slack that was in the schedule that is there for a reason

34
     Release Number CB20-RTQ.23 (August 3, 2020, Census Bureau press release).


10                                                                    FINAL MANAGEMENT ALERT NO. OIG-20-050-M
        Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 23 of 29

  U.S. DEPARTMENT OF COMMERCE                                              OFFICE OF INSPECTOR GENERAL

        because we often encounter, you know, oddities … problems that need to be solved.”
        This official gave the following overview, given that the census is only conducted once a
        decade:
                it’s not like a lot of [the Bureau’s] other processes or the data processing
                where [the Bureau is] doing it all the time …. So the kinks are worked out
                … we typically have some … instances in … processing a census where
                some oddities show up in the data or some errors … in coding or
                something like that, that … requires someone to
                investigate the problem, diagnose the problem, fix the          “[T]he schedule is
                thing, and then rerun, … to correct the errors … those          completely crashed.”
                often are not known beforehand. And so, typically when
                … we’re done in the field in July and, you know, at             As described by one
                worst, early August … that gives us enough time … if            senior Bureau official
                there are those problems, to make sure they get fixed
                … but what we have now for the backend schedule is staff are working
                weekends, holidays … the schedule is completely crashed. And if you have
                one of these things … it may be difficult to recover from and keep us on the
                critical path to getting done by 12/31.

        In addition, certain planned data processing reviews have been shortened or removed
        entirely. One official described the risks from the streamlined processing this way: “the
        processes … that were … abbreviated or eliminated were things that the Census
        Bureau had developed and put into plan … because it in fact … makes the census more
        accurate.” The official continued that those reviewers are people who are “very
        intimately … knowledgeable of the data, … and not just the data in the sort of a general
        processing sense, but many of those reviews take place with people who are very close
        … to the small area data.” Such reviews have in the past helped the Bureau gain
        geographic accuracy. The senior official warned that while the Bureau does not expect
        one of the eliminated reviews to find many errors, that review did find errors in the
        2000 and 2010 Censuses.

III. Conclusion
    The COVID-19 pandemic prevented the Bureau from implementing its decade of planning
    for the 2020 Census. The April 2020 extension to the 2020 Census schedule acknowledged
    these realities and attempted to mitigate for lost time. However, we found that when that
    schedule was subsequently accelerated in August 2020, the decision came from outside the
    Bureau and further increased the risks to the accuracy and completeness of the 2020
    Census.




FINAL MANAGEMENT ALERT NO. OIG-20-050-M                                                                  11
         Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 24 of 29

     U.S. DEPARTMENT OF COMMERCE                            OFFICE OF INSPECTOR GENERAL



Appendix A: Related Congressional
Correspondence




12                                                 FINAL MANAGEMENT ALERT NO. OIG-20-050-M
        Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 25 of 29

  U.S. DEPARTMENT OF COMMERCE                           OFFICE OF INSPECTOR GENERAL




FINAL MANAGEMENT ALERT NO. OIG-20-050-M                                       13
         Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 26 of 29

     U.S. DEPARTMENT OF COMMERCE                            OFFICE OF INSPECTOR GENERAL




14                                                 FINAL MANAGEMENT ALERT NO. OIG-20-050-M
        Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 27 of 29

  U.S. DEPARTMENT OF COMMERCE                           OFFICE OF INSPECTOR GENERAL




FINAL MANAGEMENT ALERT NO. OIG-20-050-M                                       15
         Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 28 of 29

     U.S. DEPARTMENT OF COMMERCE                            OFFICE OF INSPECTOR GENERAL




16                                                 FINAL MANAGEMENT ALERT NO. OIG-20-050-M
        Case 5:20-cv-05799-LHK Document 189 Filed 09/21/20 Page 29 of 29

  U.S. DEPARTMENT OF COMMERCE                           OFFICE OF INSPECTOR GENERAL




FINAL MANAGEMENT ALERT NO. OIG-20-050-M                                       17
